         Case 1:19-cv-09439-PKC Document 228 Filed 03/24/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

------------------------------------x
SECURITIES AND EXCHANGE COMMISSION, :
                                    :
                     Plaintiff,     :                            19 Civ. 9439 (PKC)
                                    :
                v.                  :                          NOTICE OF APPEAL
                                    :
TELEGRAM GROUP INC. and TON ISSUER  :
INC.,                               :
                                    :
                     Defendant.     :
------------------------------------x


              Notice is hereby given that Defendants Telegram Group Inc. and TON Issuer Inc

(“Defendants”) hereby appeal to the United States Court of Appeals for the Second Circuit,

pursuant to 28 U.S.C. § 1292(a)(1), from the decision and order entered on March 24, 2020,

granting Plaintiff Security and Exchange Commission’s motion for a preliminary injunction.

Dated:   New York, New York
         March 24, 2020

                                             /s/ Alexander C. Drylewski
                                             George A. Zimmerman
                                             Scott D. Musoff
                                             Christopher P. Malloy
                                             Alexander C. Drylewski
                                             SKADDEN, ARPS, SLATE,
                                               MEAGHER & FLOM LLP
                                             Four Times Square
                                             New York, New York 10036
                                             Phone: (212) 735-3000

                                             Attorneys for Defendants
